     Case 2:20-cv-00162-RMP    ECF No. 30   filed 12/11/20   PageID.1656 Page 1 of 2



1

2                                                                         FILED IN THE
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON
3
                                                                 Dec 11, 2020
4                                                                    SEAN F. MCAVOY, CLERK




5                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WASHINGTON
6

7    RODNEY SYMS; MARK BRADLEY;
     ALAN HUNT; GARY JOYNER;                   NO: 2:20-CV-162-RMP
8    JEREMIE PROCK; BRAD WILLMS;
     JEFF TYREE; RUSSELL WOMER;
9    JONATHAN SEALY; JAMES                     ORDER OF DISMISSAL WITHOUT
     LEHMAN; RICHARD BAYHAN;                   PREJUDICE
10   GEORGE BINION; ANGELA
     FLETCHER; VITALIY GRIAHKO;
11   JONATHAN HADDEMAN; DYLAN
     HOCKETT; DEREK JENKINS;
12   JEREMIE LARSEN; HENRY NOTT;
     DANIEL PHINNEY; STEVEN
13   SCHUBACK; RON COOPER;
     KONAN THOMBLADE; MARK
14   BROWN; REESE ROBINSON; TIM
     KELLY; KYLE SCHULTZ;
15   VANESSA CERVANTES; JOHN
     GORHAM; JOSHUA
16   MONTGOMERY; ARTURO NUNEZ;
     BRIAN REISWIG; OWEN ROBERTS;
17   and JUSTIN STEWART,

18                            Plaintiff,

19        v.

20   PORCH.COM, INC., a Delaware
     corporation; GOSMITH, INC., a
21   Delaware corporation; MATTHEW



     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 1
      Case 2:20-cv-00162-RMP     ECF No. 30    filed 12/11/20   PageID.1657 Page 2 of 2



1     EHRLICHMAN, CEO and cofounder
      of Porch.com, Inc. and CEO of
2     GoSmith, Inc. and in his individual
      capacity; BRENTON MARRELLI,
3     CEO and cofounder of GoSmith, Inc.
      and in his individual capacity; and
4     DARWIN WIDJAJA, CTO and
      cofounder of GoSmith, Inc. and VP of
5     Porch.com, Inc. and in his individual
      capacity,
6
                                Defendants.
7

8          BEFORE THE COURT is the parties’ Stipulated Motion to Dismiss without

9    Prejudice, ECF No. 29. Having reviewed the Motion and the record, the Court finds

10   good cause to grant dismissal. Accordingly, IT IS HEREBY ORDERED:

11         1. Plaintiffs’ Stipulated Motion to Dismiss without Prejudice, ECF No. 29, is

12            GRANTED.

13         2. Plaintiffs’ Complaint is dismissed without prejudice and without costs to

14            any party.

15         3. All pending motions, if any, are DENIED AS MOOT.

16         4. All scheduled court hearings, if any, are STRICKEN.

17         IT IS SO ORDERED. The District Court Clerk is directed to enter this

18   Order, provide copies to counsel, and close this case.

19         DATED December 11, 2020.
                                                  s/ Rosanna Malouf Peterson
20                                            ROSANNA MALOUF PETERSON
                                                 United States District Judge
21



     ORDER OF DISMISSAL WITHOUT PREJUDICE ~ 2
